In an action, inter alia, for the imposition of a constructive trust, the defendant appeals from an order of the Supreme Court, Rockland County (Berger-man, J.), dated October 24, 2000, which, inter alia, denied her motion to dismiss the complaint pursuant to CPLR 3211 (a) (7).
Ordered that the order is affirmed, with costs.
To determine a motion to dismiss a complaint for failure to state a cause of action under CPLR 3211 (a) (7), the court must accept the allegations of the complaint as true, and must give the plaintiffs the benefit of every favorable inference (see, Cron v Hargro Fabrics, 91 NY2d 362; Leon v Martinez, 84 NY2d 83; CPLR 3211 [a] [7]). Contrary to the defendant’s contention, the facts as alleged stated viable causes of action to impose a constructive trust and to recover damages for fraud (see, Leon v Martinez, supra, at 88).
The defendant’s remaining contentions are without merit. Krausman, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.